Citation Nr: 1544937	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for old compression fracture, first lumbar vertebra, with levoconvex scoliosis and degenerative disc disease of the lumbosacral spine (hereinafter, "lumbar spine disorder").

2.  Entitlement to an initial rating in excess of 40 percent for sciatic nerve damage of the right lower extremity (associated with the service-connected lumbar spine disorder).  

3.  Entitlement to an effective date earlier than January 5, 2011, for the establishment of a separate rating for sciatic nerve damage of the right lower extremity.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1972.  He is the recipient of the Purple Heart.

This matter is originally before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, denied a rating in excess of 30 percent for the Veteran's back disability and service connection for sciatic nerve damage.  The RO in Detroit, Michigan, currently has jurisdiction over the Veteran's VA claims folder.

A subsequent January 2014 rating decision granted service connection for sciatic nerve damage of the right lower extremity as related to the Veteran's back disability and assigned an initial 40 percent rating, effective January 10, 2013.  Although the Veteran did not formally appeal the propriety of the assigned disability rating or effective date for his right lower extremity disability, the Board previously determined that such issues were part and parcel of his claim of entitlement to a higher rating for his service-connected lumbar spine disorder as the rating criteria governing the evaluation of such disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating formula for Diseases and Injuries of the Spine (2015).

The Board also notes that the Veteran did not formally appeal the TDIU claim.  Nevertheless, this issue is considered part of the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) which held that entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the claimant or reasonably raised by the record.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in July 2012.  A transcript of the hearing has been associated with the record.

In June 2014, the Board issued a decision which determined the Veteran was not entitled to a rating in excess of 30 percent for his service-connected lumbar spine disorder; and that he was entitled to an initial 40 percent rating, but no higher, for sciatic nerve damage of the right lower extremity, as of January 5, 2011.  The Board also noted the matter of TDIU in light of Rice, supra.  However, because the Veteran testified at the July 2012 DRO hearing that he was currently employed, the Board found taht the issue of entitlement to TDIU was not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such was not necessary. 

The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's June 2014 decision and remanded the case for action consistent with the JMR.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the JMR contended, in pertinent part, that the duty to assist in this case was not satisfied as there was evidence of relevant private treatment records from chiropractor Dr. Gross.  The JMR contended that VA failed to notify the Veteran to provide a release for these records.  Consequently, a remand is required to correct this deficiency.

The Board also notes that the JMR asserted the evidence indicated Dr. Gross had treated the Veteran for right lower leg pain.  In a March 2008 letter, Dr. Gross indicated that the Veteran had been a patient of his since 1989 and complained of low back pain radiating down his right leg in May 2006.  Therefore, the outstanding records from Dr. Gross appear to also be pertinent to the issue of whether an effective date earlier than January 5, 2011, is warranted for the sciatic nerve damage of the right lower extremity.  As such, it provides additional support to the conclusion that a remand is required to obtain such records.

The JMR further contended that the Board erred in finding that the September 2012 VA examination in this case was adequate; and identified purported deficiencies in this examination.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand is also required to accord the Veteran a new VA examination to evaluate the current nature and severity of his service-connected lumbar spine disorder to include the associated sciatic nerve damage of the right lower extremity.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  

Finally, the JMR contended that the Board provided inadequate reasons and bases in determining that the case did not warrant consideration of a TDIU.  In pertinent part, the JMR asserted the Veteran was employed in a family business, and, as such, the Board should have addressed whether this constituted marginal employment.  The Board notes, however, that the resolution of the lumbar spine and right lower extremity claims may affect whether the Veteran is entitled to a TDIU.  As such, these issues are inextricably intertwined, and, thus, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.  Moreover, as a new examination has been deemed necessary in this case the Board finds it should also address the affect the service-connected disabilities have upon the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine disorder and associated neurologic damage of the right lower extremity throughout the pendency of this case.  He should also be specifically requested to provide a release for all records of treatment he has received through the chiropractor Dr. Gross, particularly those dated from May 2006 until his retirement in 2009.  

Regardless of the Veteran's response, determine if there are any outstanding VA treatment records.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his lumbar spine and right lower extremity symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected lumbar spine disorder, to include the associated sciatic nerve damage of the right lower extremity.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

In addition, the examiner should specifically identify the impact the Veteran's service-connected lumbar spine disorder, to include the associated sciatic nerve damage of the right lower extremity, have on his ability to maintain substantially gainful employment.  

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in this case in January 2014.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


